504 So.2d 29 (1987)
Lewis WILKINSON, Appellant,
v.
STATE of Florida, Appellee.
Nos. 87-478, 87-554.
District Court of Appeal of Florida, Second District.
March 11, 1987.
PER CURIAM.
Lewis Wilkinson appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
Wilkinson filed his rule 3.850 motion on January 7, 1987 and in his order denying Wilkinson's motion the trial judge stated:
The date of Defendant's judgment and sentence was December 8, 1983. The motion should have been filed by January 1, 1987.
Fla.R.Crim.Pro. 3.850 requires that a Motion for Post-Conviction Relief be filed within two (2) years of the judgment and sentence. Any person whose judgment and sentence became final prior to January 1, 1985 had until January 1, 1987, to file a 3.850 motion. Defendant failed to allege any allegations excepting him from these said requirements.
*30 We agree and therefore affirm the trial court's order of denial.
Affirmed.
DANAHY, C.J., and RYDER and SANDERLIN, JJ., concur.